    Case 1:19-cv-00263-MU Document 21 Filed 09/24/20 Page 1 of 11             PageID #: 712




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

AIRIEL JOY BUCKLEY,                        )
                                           )
               Plaintiff,                  )
                                           )
v.                                         )   CIVIL ACTION NO. 19-0263-MU
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,           )
                                           )
               Defendant.                  )



                            MEMORANDUM OPINION AND ORDER

        Plaintiff Airiel Joy Buckley brings this action, pursuant to 42 U.S.C. §§ 405(g)

and 1383(c)(3), seeking judicial review of a final decision of the Commissioner of

Social Security (“the Commissioner”) denying her claim for Supplemental Security

Income (“SSI”), based on disability. (Doc. 1). The parties have consented to the

exercise of jurisdiction by the Magistrate Judge, pursuant to 28 U.S.C. § 636(c), for all

proceedings in this Court. (Doc. 16 (“In accordance with the provisions of 28 U.S.C.

636(c) and Fed. R. Civ. P. 73, the parties in this case consent to have a United States

Magistrate Judge conduct any and all proceedings in this case, . . . order the entry of a

final judgment, and conduct all post-judgment proceedings.”)). See Doc. 17. Upon

consideration of the administrative record, Buckley’s brief, the Commissioner’s brief,

and arguments made at the hearing before the Court, it is determined that the

Commissioner’s decision denying benefits should be affirmed.1




1
  Any appeal taken from this Order and Judgment shall be made to the Eleventh
Circuit Court of Appeals. See Doc. 16 (“An appeal from a judgment entered by a
Magistrate Judge shall be taken directly to the United States Court of Appeals for the
judicial circuit in the same manner as an appeal from any other judgment of this
district court.”).
 Case 1:19-cv-00263-MU Document 21 Filed 09/24/20 Page 2 of 11                   PageID #: 713




                               I. PROCEDURAL HISTORY

       Buckley applied for SSI, based on disability, under Title XVI of the Social

Security Act (“the Act”), 42 U.S.C. §§ 1381-1383d, on November 17, 2015. (Tr. 178-

79). Her application was denied at the initial level of administrative review on April 18,

2016. (Tr. 86-90). On May 3, 2016, Buckley requested a hearing by an Administrative

Law Judge (ALJ). (Tr. 93-95). After hearings were held on September 22, 2017 and

April 6, 2018, the ALJ issued an unfavorable decision finding that Buckley was not

under a disability from the date the application was filed through the date of the

decision, August 9, 2018. (Tr. 10-25). Buckley appealed the ALJ’s decision to the

Appeals Council, which denied her request for review of the ALJ’s decision on April

11, 2019. (Tr. 1-5). After exhausting her administrative remedies, Buckley sought

judicial review in this Court, pursuant to 42 U.S.C. §§ 405(g) and 1383(c). (Doc. 1).

The Commissioner filed an answer and the social security transcript on September 11,

2019. (Docs. 12, 13). Both parties have filed briefs setting forth their respective

positions. (Docs. 14, 18). The parties appeared before the Court for oral argument on

January 28, 2020. (Doc. 19). After careful consideration, for the reasons set forth

below, the Court finds that the decision of the Commissioner is due to be affirmed.

                                  II. CLAIM ON APPEAL

       Buckley alleges that the ALJ’s decision to deny her benefits is in error because

the ALJ’s residual functional capacity (RFC) determination was not supported by

substantial evidence. (Doc. 14 at p. 2).

                                III. BACKGROUND FACTS

       Buckley was born on September 2, 1991 and was 24 years old at the time she

filed her claim for benefits. (Tr. 200). Buckley initially alleged disability due to a

                                              2
 Case 1:19-cv-00263-MU Document 21 Filed 09/24/20 Page 3 of 11                 PageID #: 714




“severely ruptured disc in lower back,” with an onset date of May 1, 2015. (Tr. 200,

203). Buckley completed 11th grade in high school and was in special education

classes. (Tr. 60). She did not obtain her GED and has had no vocational training. (Id.).

She has never been employed. (Tr. 60, 203). In her Function Report which was

completed on February 18, 2016, Buckley stated that she can handle all of her own

personal care; that she cares for her toddler, including dressing, diaper changing,

bathing, etc.; that she can pay bills, count change, handle a savings account, and use

a checkbook and money orders; and that she has no problems paying attention,

finishing what she starts, following instructions, getting along with authority figures,

and handling changes in routine. (Tr. 214-19). In her Pain Questionnaire, which was

completed on February 18, 2016, Buckley stated that she has intermittent pain in her

lower back that radiates down her legs and arms. (Tr. 222). She stated that at least

once a week the issue is bad enough that she loses strength in her arms and about

twice per month in her lower back and legs. (Id.). She said that the pain is brought on

by picking up something or moving wrong. (Id.). She takes pain medications off and on

as needed and stated that the medication relieves the pain. (Tr. 222-23). She stated

that, at times, the pain is so bad she wakes up crying and cannot sleep. (Tr. 223). She

testified at her hearing that she was being treated by a general practitioner for her

back pain, as well as for anxiety and depression. (Tr. 61-63). At the hearing on April

6, 2018, Buckley testified that she gets her daughter up, makes breakfast, makes sure

she brushes her teeth and gets dressed, and homeschools her in preschool; on good

days, she is able to do household chores; she does light cooking; and she can dress

and bathe herself. (Tr. 46-47). At the April hearing, Buckley also testified that her pain

and the numbness and tingling in her right leg are constant but are worse some days

                                             3
 Case 1:19-cv-00263-MU Document 21 Filed 09/24/20 Page 4 of 11                 PageID #: 715




more than others. (Tr. 48). Buckley claims that she is unable to work due to the

limitations caused by her back problems.

                                  IV. ALJ’S DECISION

       After conducting a hearing on this matter, the ALJ made a determination that

Buckley had not been under a disability during the relevant time period, and thus, was

not entitled to benefits. (Tr. 25). At step one of the five-step sequential evaluation, the

ALJ found that Buckley had not engaged in SGA since November 17, 2015, the

application date. (Tr. 12). Therefore, she proceeded to an evaluation of steps two and

three. The ALJ found that, during the relevant period, Buckley had severe impairments

of sciatica, lumbar degenerative disc disease with disc protrusion, anxiety, depression,

and hypertension, but that she did not have an impairment or combination of

impairments that met or medically equaled the severity of a listed impairment. (Tr. 12-

14). After considering the entire record, the ALJ concluded that Buckley had the RFC

to perform a range of light work, except that she could frequently lift and/or carry ten

pounds and only occasionally lift and/or carry twenty pounds, could sit for six hours

per eight-hour workday, could stand and walk for a total of four hours in combination

during an eight-hour workday, could occasionally use the lower extremities to push

and pull; could occasionally balance, stoop, kneel, crouch, crawl and climb ramps and

stairs; could not climb ladders, ropes, or scaffolds; could not work around unprotected

heights or dangerous machinery; could perform simple routine tasks involving no more

than simple, short instructions; and was able to sustain concentration and attention for

two hour periods. (Tr. 15-23). After setting forth her RFC, the ALJ determined that

transferability of job skills was not an issue because Buckley does not have any past

relevant work. (Tr. 23). However, considering her age, education, work experience,

                                             4
 Case 1:19-cv-00263-MU Document 21 Filed 09/24/20 Page 5 of 11                  PageID #: 716




and RFC, the ALJ concluded that there were jobs that existed in significant numbers in

the national economy that Buckley could perform, and therefore, found that Buckley

was not disabled within the meaning of the Act. (Tr. 23-25).

                                     V. DISCUSSION

       Eligibility for SSI benefits requires that the claimant be disabled. 42 U.S.C. §

1382(a)(1)-(2). A claimant is disabled if the claimant is unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §

1382c(a)(3)(A). The impairment must be severe, making the claimant unable to do the

claimant’s previous work or any other substantial gainful activity that exists in the

national economy. 20 C.F.R. §§ 404.1505-11. “Substantial gainful activity means work

that … [i]nvolves doing significant and productive physical or mental duties [that] [i]s

done (or intended) for pay or profit.” 20 C.F.R. § 404.1510.

       In all Social Security cases, an ALJ utilizes a five-step sequential evaluation in

determining whether the claimant is disabled:

       (1) whether the claimant is engaged in substantial gainful activity; (2) if
       not, whether the claimant has a severe impairment; (3) if so, whether
       the severe impairment meets or equals an impairment in the Listing of
       Impairment in the regulations; (4) if not, whether the claimant has the
       RFC to perform her past relevant work; and (5) if not, whether, in light of
       the claimant’s RFC, age, education and work experience, there are
       other jobs the claimant can perform.

Watkins v. Comm’r of Soc. Sec., 457 F. App’x 868, 870 (11th Cir. 2012) (per curiam)

(citing 20 C.F.R. §§ 404.1520(a)(4), (c)-(f), 416.920(a)(4), (c)(f); Phillips v. Barnhart,

357 F.3d 1232, 1237 (11th Cir. 2004)) (footnote omitted). The claimant bears the

burden of proving the first four steps, and if the claimant does so, the burden shifts to

                                             5
 Case 1:19-cv-00263-MU Document 21 Filed 09/24/20 Page 6 of 11                 PageID #: 717




the Commissioner to prove the fifth step. Jones v. Apfel, 190 F.3d 1224, 1228 (11th

Cir. 1999).

       If the claimant appeals an unfavorable ALJ decision, the reviewing court must

determine whether the Commissioner’s decision to deny benefits was “supported by

substantial evidence and based on proper legal standards.” Winschel v. Comm’r of

Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citations omitted); see 42 U.S.C. §

405(g). “Substantial evidence is more than a scintilla and is such relevant evidence as

a reasonable person would accept as adequate to support a conclusion.” Winschel,

631 F.3d at 1178 (citations omitted). “In determining whether substantial evidence

exists, [the reviewing court] must view the record as a whole, taking into account

evidence favorable as well as unfavorable to the [Commissioner’s] decision.” Chester

v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986). The reviewing court “may not decide the

facts anew, reweigh the evidence, or substitute [its] judgment for that of the

[Commissioner].” Id. When a decision is supported by substantial evidence, the

reviewing court must affirm “[e]ven if [the court] find[s] that the evidence

preponderates against the Secretary’s decision.” MacGregor v. Bowen, 786 F.2d

1050, 1053 (11th Cir. 1986).

       In her written submission and at oral argument, Buckley asserted that the ALJ

erred in making the assessment that she was not disabled because she erred in

formulating Buckley’s RFC. (Doc. 14 at p.2-6; Doc. 19). She primarily argues that the

ALJ did not give enough weight to the opinion of Dr. Dempsey concerning her

limitations. (Doc. 14 at p. 6; Doc. 19). Therefore, Buckley contends that the ALJ’s

finding could not have been based on substantial evidence. The Commissioner, on the

other hand, asserts that the ALJ provided valid reasons for her findings, that those

                                             6
 Case 1:19-cv-00263-MU Document 21 Filed 09/24/20 Page 7 of 11                 PageID #: 718




findings are supported by the applicable law and by substantial evidence, and that the

ALJ’s conclusion that Buckley was not disabled was not in error. (Doc. 13).

       The primary question presented by Buckley is whether the ALJ’s assessment of

her medical condition in formulating her RFC was based on substantial evidence. “In

assessing whether a claimant is disabled, an ALJ must consider the medical opinions

in a case record together with the rest of the relevant evidence received.” Chambers

v. Comm’r of Soc. Sec., 662 F. App’x 869, 870 (11th Cir. 2016) (citing 20 C.F.R. §

404.1527(b)). In addition to the medical evidence, the ALJ is to consider the claimant’s

daily activities when evaluating the symptoms and severity of an impairment. Id. at

871 (citing 20 C.F.R. § 404.1529(c)(3)(i)). A thorough review of the ALJ’s decision

reveals that the ALJ in this case did take into consideration, not only medical opinion

evidence, but the totality of the medical evidence, as well as Buckley’s written and oral

accounts of her daily activities. (Tr. 15-23). The ALJ here actually included more

stringent restrictions in Buckley’s RFC in some regards than those assessed by Dr.

Dempsey, such as the amount of and frequency of weight she could lift, restricting

Buckley to light work with a litany of further restrictions that took into account not only

her physical impairments, but her mental ones as well. In her decision, the ALJ

included a thorough discussion of the medical evidence. (Tr. 15-22). She reviewed

examination notes from the various doctors and hospitals where Buckley was treated,

complaints reported to the doctors by Buckley, the findings of objective testing,

treatment recommendations, and statements made by the physicians concerning

limitations and restrictions.




                                             7
    Case 1:19-cv-00263-MU Document 21 Filed 09/24/20 Page 8 of 11            PageID #: 719




        With regard to her evaluation of the functional capacity assessment prepared

by Dr. Dempsey, who performed an orthopedic consultative examination, the ALJ

stated:

        After careful review and consideration, the undersigned gave very little
        weight to the opinion of Dr. Dempsey. This is because the overly
        restrictive limitations he opined are inconsistent with his exam findings
        which yielded only minimal abnormal results such as slightly positive
        straight leg raise, and also is inconsistent with the bulk of the objective
        medical evidence documented throughout the treatment records, as well
        as the claimants reported scope of activities during the relevant period at
        issue.

        (Tr. 21-22). The relevant social security regulations provide that “medical

opinions are statements from acceptable medical sources that reflect judgments about

the nature and severity of [a claimant’s] impairment(s), including [their] symptoms,

diagnosis and prognosis, what [the claimant] can still do despite impairment(s), and

[the claimant’s] physical or mental restrictions.” 20 C.F.R. § 404.1527(a)(1). 2 “When

weighing each medical opinion, the ALJ must consider whether the doctor has

examined the claimant; the doctor’s relationship with the claimant; the medical

evidence supporting the doctor’s opinion; how consistent the doctor’s opinion is with

the record as a whole; and the doctor’s specialization.” Muniz v. Comm’r of Soc. Sec.,

716 F. App’x 917, 919 (11th Cir. 2017) (citing 20 C.F.R. § 416.927(c); see also Nichols

v. Comm’r, Soc. Sec. Admin., No. 16-11334, 2017 WL 526038, at * 5 (11th Cir. Feb. 8,

2017) (citing 20 C.F.R. §§ 404.1527(c), 416.927(c)) (stating that “[i]n determining how

much weight to give a medical opinion, the ALJ considers such factors as the

examining or treating relationship, whether the opinion is well-supported, whether the




2
  Because Buckley filed her claim for social security benefits prior to March 27, 2017,
the applicable rules for evaluating medical opinion evidence are set forth in 20 C.F.R.
§ 404.1527. See 20 C.F.R. §§ 404.614, 404.1527.
                                            8
 Case 1:19-cv-00263-MU Document 21 Filed 09/24/20 Page 9 of 11                 PageID #: 720




opinion is consistent with the record, and the doctor’s specialization”). Based on its

review of the ALJ’s decision and the record, the Court finds that the ALJ properly

applied the appropriate standard in evaluating the weight to be accorded to Dr.

Demsey’s opinion regarding Buckley’s functional capacity.

       A claimant’s RFC is “an assessment of an individual’s ability to do sustained

work-related physical and mental activities in a work setting on a regular and

continuing basis.” SSR 96-8p, 1996 WL 374184, at *1. It is an “administrative

assessment of the extent to which an individual’s medically determinable

impairment(s), including any related symptoms, such as pain, may cause physical or

mental limitations or restrictions that may affect his or her capacity to do work-related

physical and mental activities.” SSR 96-8p, 1996 WL 374184, at *2. It represents the

most, not the least, a claimant can still do despite his or her limitations. 20 C.F.R. §

404.1545; SSR 96-8p, 1996 WL 374184, at *2 (emphasis added). The RFC

assessment is based on “all of the relevant medical and other evidence.” 20 C.F.R. §

404.1545(a)(3). In assessing a claimant’s RFC, the ALJ must consider only limitations

and restrictions attributable to medically determinable impairments, i.e., those that are

demonstrable by objective medical evidence. SSR 96-8p, 1996 WL 374184, at *2. It is

well-settled that the ultimate responsibility for determining a claimant’s RFC, in light of

the evidence presented, is reserved to the ALJ, not to the claimant’s physicians or

other experts. See 20 C.F.R. § 404.1546. “[T]he ALJ will evaluate a [physician’s]

statement [concerning a claimant’s capabilities] in light of the other evidence

presented and the ultimate determination of disability is reserved for the ALJ.” Green

v. Soc. Sec. Admin., 223 F. App’x 915, 923 (11th Cir. 2007); see also Pritchett v.

Colvin, Civ. A. No. 12-0768-M, 2013 WL 3894960, at *5 (S.D. Ala. July 29, 2013)

                                             9
Case 1:19-cv-00263-MU Document 21 Filed 09/24/20 Page 10 of 11                  PageID #: 721




(holding that “the ALJ is responsible for determining a claimant’s RFC”). So, although

Dr. Dempsey opined regarding Buckley’s functional capacity, the ultimate

determination of a claimant’s RFC is left to the ALJ.

       “To find that an ALJ’s RFC determination is supported by substantial evidence,

it must be shown that the ALJ has ‘provide[d] a sufficient rationale to link’ substantial

record evidence ‘to the legal conclusions reached.’” Jones v. Colvin, CA 14-00247-C,

2015 WL 5737156, at *23 (S.D. Ala. Sept. 30, 2015) (quoting Ricks v. Astrue, No.

3:10-cv-975-TEM, 2012 WL 1020428, at *9 (M.D. Fla. Mar. 27, 2012) (internal

quotation marks and citations omitted)). Based on the Court’s review of the record and

the ALJ’s decision, the Court finds that the ALJ did so here. It is well-established that it

is not this Court’s place to reweigh the evidence or substitute its judgment for that of

the Commissioner. See Chester, 792 F.2d at 131. This Court is limited to a

determination of whether the ALJ’s decision is supported by substantial evidence and

based on proper legal standards. Having reviewed the ALJ’s decision and the

transcript and considered the arguments made by Buckley, the Court finds that the

ALJ’s determination that Buckley was not disabled is supported by substantial

evidence and based on proper legal standards. See, e.g., Lynn v. Comm’r of Soc.

Sec., 791 F. App’x 888, 889 (11th Cir. 2020) (finding that substantial evidence

supported ALJ’s denial of benefits when portions of physician’s opinion were

disproportionate to objective findings, claimant received only conservative and routine

treatment from general practitioners, and claimant had the ability to operate a motor

vehicle, prepare meals, perform household chores, do laundry, and groom herself).




                                            10
Case 1:19-cv-00263-MU Document 21 Filed 09/24/20 Page 11 of 11         PageID #: 722




                                   CONCLUSION

      Based on the foregoing, it is ORDERED that the decision of the Commissioner

of Social Security denying Plaintiff benefits be AFFIRMED.

       DONE and ORDERED this the 24th day of September, 2020.

                                 s/P. BRADLEY MURRAY
                                 UNITED STATES MAGISTRATE JUDGE




                                         11
